Exhibit 10.1

 

EXECUTION COPY

 

SUPPORTING STOCKHOLDER AGREEMENT

 

This SUPPORTING STOCKHOLDER AGREEMENT (this “Agreement”) is entered into as of
January 5, 2015, by and among (i) Tempus Applied Solutions, LLC, a Delaware
limited liability company (the “Company”), (ii) Benjamin Scott Terry and John G.
Gulbin, III in their capacities as the Members’ Representative on behalf of the
Members (as defined below) in accordance with the Merger Agreement (as defined
below) (the “Members’ Representative”), and (iii) Chart Acquisition Group LLC,
The Chart Group, L.P., Christopher D. Brady, Joseph Wright and Cowen Investments
LLC (each a “Stockholder”, and collectively, the “Stockholders”). The Company,
the Members’ Representative and the Stockholders are sometimes referred to
herein as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, as of the date hereof, each of the Stockholders “beneficially owns” (as
such term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of Parent Common Stock, set forth
opposite such Stockholder’s name on Annex A hereto (such shares of Parent Common
Stock, together with any other shares of Parent Common Stock the voting power
over which is acquired by Stockholder during the period from and including the
date hereof through and including the date on which this Agreement is terminated
in accordance ARTICLE V hereof (such period, the “Voting Period”), are
collectively referred to herein as the “Subject Shares”);

 

WHEREAS, the Parties propose to enter into an Agreement and Plan of Merger,
dated as of the date hereof (as the same may be amended from time to time, the
“Merger Agreement”), by and among the Company, the members of the Company
identified therein (the “Members”), the Members’ Representative, Chart
Acquisition Corp., a Delaware corporation (“Parent”), Tempus Applied Solutions
Holdings, Inc., a Delaware corporation (“Pubco”), Chart Merger Sub Inc., a
Delaware corporation (“Parent Merger Sub”), TAS Merger Sub LLC, a Delaware
limited liability company (“Company Merger Sub”), the Chart Representative named
therein and the Warrant Offerors named therein, pursuant to which, (i) Parent
Merger Sub will merge with and into Parent, with Parent being the surviving
entity and a wholly-owned subsidiary of Pubco, and with former Parent
shareholders receiving newly issued shares of common stock of Pubco, (ii)
Company Merger Sub will merge with and into the Company, with the Company being
the surviving entity and a wholly owned-subsidiary of Pubco, and with the
Members receiving newly issued shares of common stock of Pubco, and (iii) Pubco
will become a publicly traded company; and

 

WHEREAS, as a condition to the willingness of the Company and the Members to
enter into the Merger Agreement, and as an inducement and in consideration
therefor, the Stockholders are executing this Agreement.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

 

ARTICLE II
VOTING AGREEMENT

 

Section 2.1 Agreement to Vote the Subject Shares. Each Stockholder hereby
unconditionally and irrevocably agrees that, during the Voting Period, at any
duly called meeting of the stockholders of Parent (or any adjournment or
postponement thereof), such Stockholder shall appear at the meeting, in person
or by proxy, or otherwise cause its Subject Shares to be counted as present
thereat for purposes of establishing a quorum, and it shall vote (or cause to be
voted), in person or by proxy, all of its Subject Shares (a) in favor of any
Extension Amendment and Trust Amendment (as such terms are defined in the
Extension Proxy Statement) (and any actions required in furtherance thereof) if
such action is brought before Parent’s stockholders as contemplated by the
Merger Agreement or otherwise in connection therewith, (b) in favor of the
adoption of the Parent Voting Matters (and any actions required in furtherance
thereof), (c) against any action, proposal, transaction or agreement that would
result in a breach in any respect of any covenant, representation, warranty or
any other obligation or agreement of any Parent Party contained in the Merger
Agreement, and (d) against the following actions or proposals (other than the
Transactions and the Extension): (i) any Parent Competing Transaction (except as
permitted by the Merger Agreement); (ii) any change in present capitalization of
Parent or any amendment of the certificate of incorporation or bylaws of Parent;
and (iii) any change in Parent’s corporate structure or business.

 

Section 2.2 Agreement Not to Redeem. Each Stockholder hereby unconditionally and
irrevocably agrees that, during the Voting Period, it shall not submit its
Subject Shares for repurchase or redemption or cause its Subject Shares to be
repurchased or redeemed, whether pursuant to the Redemption Offer, the right of
holders of Parent Common Stock to have Parent redeem such shares if a business
combination is not completed by the Outside Date, any redemption offer by Parent
in connection with the Extension, or otherwise.

 

Section 2.3 No Obligation as Director or Officer. The parties acknowledge that
this Agreement is entered into by each Stockholder solely in such Stockholder’s
capacity as the beneficial owner of the Subject Shares and nothing in this
Agreement shall be construed to impose any obligation or limitation on votes or
actions taken by any director or officer of Parent solely in his or her capacity
as a director or officer of Parent.

 



2

 

 

ARTICLE III
COVENANTS

 

Section 3.1 Generally.

 

(a) Each of the Stockholders agrees that during the Voting Period it shall not
without the Members’ Representative’s prior written consent, (i) offer for sale,
sell (including short sales), transfer, tender, pledge, encumber, assign or
otherwise dispose of (including by gift) (collectively, a “Transfer”), or enter
into any contract, option, derivative, hedging or other agreement or arrangement
or understanding (including any profit-sharing arrangement) with respect to, or
consent to, a Transfer of, any or all of the Subject Shares (except for option
grants or other arrangements with directors of the Parent for compensation in
their capacity as such made in the ordinary course consistent with past
practice); (ii) grant any proxies or powers of attorney with respect to any or
all of the Subject Shares, except as prescribed by Section 2.1 hereof and
pursuant to Section 3.2 hereof; or (iii) take any action that would have the
effect of preventing, impeding, interfering with or adversely affecting
Stockholder’s ability to perform its obligations under this Agreement. Any
action attempted to be taken in violation of the preceding sentence will be null
and void.

 

(b) In the event of a stock dividend or distribution, or any change in the
Parent Common Stock by reason of any stock dividend or distribution, split-up,
recapitalization, combination, conversion, exchange of shares or the like, the
term “Subject Shares” shall be deemed to refer to and include the Subject Shares
as well as all such stock dividends and distributions and any securities into
which or for which any or all of the Subject Shares may be changed or exchanged
or which are received in such transaction. Each of the Stockholders agrees,
while this Agreement is in effect, to notify Parent and Members’ Representative
promptly in writing (including by e-mail) of the number of any additional shares
of Parent Common Stock acquired by each Stockholder, if any, after the date
hereof.

 

(c) Each of the Stockholders agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation or
warranty of such Stockholder contained in this Agreement inaccurate in any
respect.

 

Section 3.2 Proxies. Each Stockholder hereby revokes any and all previous
proxies granted with respect to its Subject Shares. By entering into this
Agreement, each Stockholder hereby grants, in the event that such Stockholder
does not comply with the terms set forth in ARTICLE II, a proxy appointing the
Members’ Representative with full power of substitution, as such Stockholder’s
attorney-in-fact and proxy, for and in such Stockholder’s name, to be counted as
present, and to vote, or otherwise to act on behalf of such Stockholder with
respect to its Subject Shares solely with respect to the matters set forth in,
and in the manner contemplated by, ARTICLE II as such proxy or its substitutes
shall, in the Members’ Representative sole discretion, deem proper with respect
to its Subject Shares. The proxy granted by each Stockholder pursuant to this
Section 3.2 is, subject to the penultimate sentence of this Section 3.2,
irrevocable and is coupled with an interest, in accordance with Section 212(e)
of the DGCL, and is granted in order to secure such Stockholder’s performance
under this Agreement and also in consideration of the Company and the Members’
Representative entering into this Agreement and the Company and the Members
entering into the Merger Agreement. If a Stockholder fails for any reason to be
counted as present, to consent or to vote the Subject Shares in accordance with
the requirements of ARTICLE II above (or anticipatorily breaches such section),
then the Members’ Representative shall have the right to cause to be present and
to vote such Stockholder’s Subject Shares in accordance with the provisions of
ARTICLE II. The proxy granted by each Stockholder shall be automatically revoked
upon termination of this Agreement in accordance with ARTICLE V below. Each
Stockholder agrees, from the date hereof until the time of termination of this
Agreement in accordance with ARTICLE V, not to attempt to revoke, frustrate the
exercise of, or challenge the validity of, the irrevocable proxy granted
pursuant to this Section 3.2.

 



3

 

 

Section 3.3 Stop Transfers. Each of the Stockholders agrees with, and covenants
to, the Company and the Members’ Representative that such Stockholder shall not
request that Parent register the transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any Subject Shares during
the term of this Agreement without the prior written consent of the Members’
Representative.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

 

Each of the Stockholders hereby represents and warrants, severally and not
jointly, to the Company and the Members’ Representative (on behalf of the
Members) as follows:

 

Section 4.1 Binding Agreement. Such Stockholder (a) if a natural person, is of
legal age to execute this Agreement and legally competent to do so and (b) if
not a natural person, (i) is a corporation, limited liability company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (ii) has all necessary power and authority
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby by such Stockholder has
been duly authorized by all necessary action, as applicable, on the part of such
Stockholder. This Agreement, assuming due authorization, execution and delivery
hereof by the Company, the Members’ Representative and the other Stockholders
hereto, constitutes a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms (except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditor’s rights, and to general
equitable principles).

 

Section 4.2 Ownership of Shares. Annex A sets forth opposite such Stockholder’s
name the number of shares of Parent Common Stock over which such Stockholder has
beneficial ownership as of the date hereof. As of the date hereof, such
Stockholder is the lawful owner of the shares of Parent Common Stock denoted as
being owned by such Stockholder on Annex A and has the sole power to vote or
cause to be voted such shares. Such Stockholder has good and valid title to the
Parent Common Stock denoted as being owned by such Stockholder on Annex A, free
and clear of any and all pledges, mortgages, encumbrances, charges, proxies,
voting agreements, liens, adverse claims, options, security interests and
demands of any nature or kind whatsoever, other than those created by this
Agreement or that would not impair such Stockholders’ ability to perform its
obligations under this Agreement. There are no claims for finder’s fees or
brokerage commission or other like payments in connection with this Agreement or
the transactions contemplated hereby payable by any Stockholder pursuant to
arrangements made by such Stockholder.

 



4

 

 

Section 4.3 No Conflicts.

 

(a) Except as provided in the Merger Agreement (subject to the Parent
Schedules), no filing with, or notification to, any Governmental Authority, and
no consent, approval, authorization or permit of any other person is necessary
for the execution of this Agreement by such Stockholder and the consummation by
such Stockholder of the transactions contemplated hereby.

 

(b) None of the execution and delivery of this Agreement by such Stockholder,
the consummation by such Stockholder of the transactions contemplated hereby or
compliance by such Stockholder with any of the provisions hereof shall (i)
conflict with or result in any breach of the organizational documents of such
Stockholder, as applicable, (ii) result in, or give rise to, violation or breach
of or a default under any of the terms of any material contract, understanding,
agreement or other instrument or obligation to which such Stockholder is a party
or by which such Stockholder or any of its Subject Shares or assets may be
bound, or (iii) violate any applicable order, writ, injunction, decree, law,
statute, rule or regulation of any Governmental Entity, except for any of the
foregoing as would not impair such Stockholder’s ability to perform its
obligations under this Agreement and except as provided in the Merger Agreement
(subject to the Parent Schedules).

 

Section 4.4 Reliance by the Company and the Members. Such Stockholder
understands and acknowledges that the Company and the Members are entering into
the Merger Agreement in reliance upon the execution and delivery of this
Agreement by the Stockholders.

 

Section 4.5 No Inconsistent Agreements. Such Stockholder hereby covenants and
agrees that, except for this Agreement, such Stockholder has not (a) entered
into, nor will enter into at any time while this Agreement remains in effect,
any voting agreement or voting trust with respect to its Subject Shares
inconsistent with such Stockholder’s obligations pursuant to this Agreement or
(b) entered into any agreement or taken any action (nor will enter into any
agreement or take any action) that would make any representation or warranty of
such Stockholder contained herein untrue or incorrect in any material respect or
have the effect of preventing such Stockholder from performing any of its
obligations under this Agreement.

 

ARTICLE V
TERMINATION

 

Section 5.1 Termination. This Agreement shall automatically terminate, and none
of the Company, the Members’ Representative or the Stockholders shall have any
further rights or obligations hereunder upon the earliest to occur of (a) the
mutual written consent of the Members’ Representative and the Stockholders, (b)
the Closing Date, and (c) the date of termination of the Merger Agreement in
accordance with its terms. Upon any such termination, no Party shall have any
other liability for its obligations under the Agreement in the absence of fraud
or Willful Breach of this Agreement by such Party. Notwithstanding anything to
the contrary herein, the provisions of this ARTICLE V and ARTICLE VI shall
survive the termination of this Agreement.

 



5

 

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1 Further Assurances. From time to time, at the other Party’s request
and without further consideration, each Party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

Section 6.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company, the Members or the Members’ Representative any
direct or indirect ownership or incidence of ownership of or with respect to any
Subject Shares. All rights, ownership and economic benefits of and relating to
the Subject Shares shall remain vested in and belong to the Stockholders, and
the Company or the Members shall have no authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of Parent or exercise any power or authority to direct the
Stockholders in the voting of any of the Subject Shares, except as otherwise
provided herein.

 

Section 6.3 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the Parties hereto. The
failure of any Party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other Party hereto with its
obligations hereunder, and any custom or practice of the Parties at variance
with the terms hereof shall not constitute a waiver by such Party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

Section 6.4 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):

 

  (a) If to the Company or the Members’ Representative:           c/o Tempus
Intermediate Holdings, LLC     133 Waller Mill Road, Suite 400 Williamsburg, VA
23185





    Attention: Scott Terry and Jack Gulbin     Telephone: (757) 243-8164    
Facsimile: (757) 969-6168     E-mail: sterry@tempusjets.com      
jgulbin@tempusjets.com



 

  with a copy to:         Alston & Bird LLP   101 S. Tryon St., Suite 4000  
Charlotte, NC 28280-4000   Attention: Gary C. Ivey, Esq.     T. Scott Kummer,
Esq.   Telephone: 704-444-1090   Facsimile: 704-444-1690   E-mail:

gary.ivey@alston.com



    scott.kummer@alston.com

 



6

 



 



  (b) If to the Stockholders:           c/o Chart Acquisition Corp.     75
Rockefeller Plaza, 14th Floor New York, NY 10019



    Attention: Joseph Wright     Telephone: (212) 350-8205     Facsimile: (212)
350-8299     E-mail: jwright@chartgroup.com

 



    with a copy to:           Ellenoff Grossman & Schole LLP     1345 Avenue of
the Americas, 11th Floor     New York, NY 10105



    Attention: Douglas S. Ellenoff, Esq.       Richard Baumann, Esq.    
Telephone: (212) 370-1300     Facsimile: (212) 370-7889     E-mail:
ellenoff@egsllp.com       rbaumann@egsllp.com

  

Section 6.5 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

Section 6.6 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

Section 6.7 Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the Parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the Parties, or any of them, with respect to the subject matter hereof. This
Agreement shall not be assigned by operation of law or otherwise without the
prior written consent of the other Party.

 

Section 6.8 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
rights, benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 



7

 

 

Section 6.9 Interpretation. When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The word “or” shall
not be exclusive. Whenever used in this Agreement, any noun or pronoun shall be
deemed to include the plural as well as the singular and to cover all genders.
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the Party drafting or causing
any instrument to be drafted.

 

Section 6.10 Governing Law. This Agreement shall in all respects be interpreted,
construed and governed by and in accordance with the Laws of the State of
Delaware, without regard to its conflicts of laws principles.

 

Section 6.11 Specific Performance; Remedies. Each Stockholder acknowledges that
the Company and the Members shall be irreparably harmed and that there shall be
no adequate remedy at Law for any violation or breach, or threatened breach, by
any Stockholder of any of the covenants or agreements contained in this
Agreement, and that any breach or threatened breach of this Agreement by a
Stockholder, would not be adequately compensated by monetary damages alone. It
is accordingly agreed, notwithstanding anything to the contrary set forth in
this Agreement, that the Company and the Members’ Representative shall have the
right to obtain injunctive relief to restrain a breach or threatened breach of,
or otherwise to obtain specific performance of, the Stockholders’ covenants and
agreements contained in this Agreement. Each Stockholder hereby agrees (i) to
waive the defense in any such suit that the Company or the Members’
Representative have an adequate remedy at law, (ii) not to raise any objections
to the availability of the equitable remedy of specific performance to prevent
or restrain breaches or threatened breaches of this Agreement or to enforce
compliance with, the covenants and obligations of the Stockholders under this
Agreement, and (iii) to waive any requirement to post any bond, in each case, in
connection with obtaining such relief. All rights and remedies of the Parties
under this Agreement shall be cumulative, and the exercise of one or more rights
or remedies shall not preclude the exercise of any other right or remedy
available under this Agreement or applicable Law.

 

Section 6.12 Jurisdiction; Waiver of Jury Trial; Service of Process. The Parties
agree that any proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement, prior to the
Closing, shall be brought in any United States District Court for the Eastern
District of Virginia located in Alexandria, Virginia, or if such court does not
have jurisdiction, any Virginia state court in the City of Alexandria with
jurisdiction. Each Party hereby irrevocably (a) submits to the exclusive
jurisdiction of the state and federal courts sitting in such jurisdiction; (b)
waives, and agrees not to assert, any claim that it is not subject to the
jurisdiction of, or any objection to the laying of venue in, any such courts or
that such action has been commenced in an improper or inconvenient forum; and
(c) agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s address as provided herein shall be effective
with respect to any matter for which it has submitted to jurisdiction hereby.
The foregoing shall not constitute a general consent to service of process and
shall have no effect for any purpose except as set forth in this Section 6.12.
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT. Each Party (x)
certifies that no Representative of the other Party has represented, expressly
or otherwise, that such other Party would not, in the event of litigation, seek
to enforce the foregoing waiver and (y) acknowledges that it and the other Party
has been induced to enter into the agreements contemplated hereby by, among
other things, the mutual waivers, agreements and certifications in this Section
6.12.

 



8

 

 

Section 6.13 Counterparts. This Agreement may be executed in counterparts
(including by facsimile), each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

Section 6.14 No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship between the Stockholders, on the one hand,
and the Company, the Members or the Members’ Representative, on the other hand,
and is not intended to create, and does not create, any agency, partnership,
joint venture or any like relationship between or among the Parties hereto.
Without limiting the generality of the foregoing sentence, each of the
Stockholders (a) is entering into this Agreement solely on its own behalf and
shall not have any obligation to perform on behalf of any other Stockholder or
any other holder of Parent Common Stock or any liability (regardless of the
legal theory advanced) for any breach of this Agreement by any other Stockholder
or other holder of Parent Common Stock and (b) by entering into this Agreement
does not intend to form a “group” for purposes of Rule 13d-5(b)(1) of the
Exchange Act or any other similar provision of applicable law.

 

[Signature page follows.]

 



9

 

 

IN WITNESS WHEREOF, the Company, the Members’ Representative and the
Stockholders have caused this Agreement to be duly executed as of the day and
year first above written.

 

  STOCKHOLDERS:      

CHART ACQUISITION GROUP LLC 

          By: The Chart Group L.P.             By: /s/ Christopher D. Brady    
  Name: Christopher D. Brady       Title: Manager           THE CHART GROUP,
L.P.           By: /s/ Christopher D. Brady     Name:  Christopher D. Brady    
Title:  Manager           /s/ Christopher D. Brady   CHRISTOPHER D. BRADY      
    /s/ Joseph Wright   JOSEPH WRIGHT       COWEN INVESTMENTS LLC           By:
/s/ Owen Littman     Name:  Owen Littman     Title:  Authorized Signatory

 

[SIGNATURES CONTINUE ON FOLLOWING PACE]

 

[Signature Page to Supporting Stockholder Agreement]

 



 

 

 

  COMPANY:       TEMPUS APPLIED SOLUTIONS, LLC         By: /s/ Benjamin Scott
Terry     Name:  Benjamin Scott Terry     Title:  Manager         MEMBERS’
REPRESENTATIVE:         /s/ Benjamin Scott Terry   BENJAMIN SCOTT TERRY        
/s/ John G. Gulbin III   JOHN G. GULBIN III

 

[Signature Page to Supporting Stockholder Agreement]

 



 

 

 

Annex A

 

Name of Stockholder  Number of Shares Owned   Number of Shares Beneficially
Owned  Chart Acquisition Group LLC   981,250    981,250  The Chart Group, L.P. 
 307,500    1,288,750  Christopher D. Brady   108,750    1,397,500  Joseph
Wright   237,500    237,500  Cowen Investments LLC   131,250    131,250 

 

 

 





 

 